Exhibit 10.12

WABCO EXPATS INC

July 16, 2007

Mr. Jacques Esculier

WABCO Inc.

1 Centennial Avenue

Piscataway, New Jersey 08855

Dear Mr. Esculier:

This is to confirm the terms and conditions of your expatriate assignment
pursuant to which you will serve as Chief Executive Officer of WABCO Holdings
Inc., commencing effective as of the date (the “Effective Date”) on which WABCO
Holdings Inc (the “Company”) ceases to be a wholly owned subsidiary of American
Standard Companies Inc. (“Parent”) by reason of a distribution of its stock to
the shareholders of Parent. During this assignment, you will be an employee of
WABCO Expats Inc. (“WSW”) assigned to WABCO Europe BVBA.

LOCATION

You will be employed by WSW in Brussels, Belgium.

SALARY COMPENSATION

Commencing on the Effective Date, your compensation from WSW will include an
annual base salary of $600,000. We will review your salary periodically, and it
is subject to increase in accordance with our otherwise applicable salary
administration practices.

INCENTIVE COMPENSATION

You will also be eligible to receive annual and long-term incentive
opportunities during your period of service with WSW. The actual amount payable
to you as an annual or long-term incentive will be dependent upon the
achievement of performance objectives established in accordance with the terms
of such annual or long-term incentive plan. Accordingly, depending on such
performance, the actual amount payable to you in respect of such



--------------------------------------------------------------------------------

opportunities (including any equity compensation awards provided in respect of
your employment) may provide you with actual compensation that is less than,
greater than or equal to the target opportunities or other values specified
below. Any incentive compensation award will be in such form or forms, and
subject to such terms and conditions, as shall be determined by the committee
responsible for the administration of the applicable plan, policy or program.

No amounts payable or awards made in respect of incentive compensation, whether
payable in cash or stock, or in respect of the Founders grants described below,
shall be deemed to be part of your basic compensation or otherwise treated as an
entitlement under the provisions of any applicable law. Such amounts are
discretionary awards, contingent on performance criteria (including stock price)
and are made solely as an inducement for you to assist in the achievement of the
performance objectives related thereto.

CASH INCENTIVE OPPORTUNITIES

Your annual incentive opportunity under the Annual Incentive Plan, at target
performance levels, will be equal to two-thirds of your annual base salary. In
addition, commencing with the awards made in respect of 2008, your annual award
opportunity under the applicable long-term cash incentive plan, at target
performance levels, will be equal to your annual base salary. For 2007, your
annual bonus will be equal to the sum of (i) the bonus amount payable hereunder
in respect of your services from and after the Effective Date, using the base
salary and target opportunities applicable to you from and after the Effective
Date, plus the amount that would have been payable to you under the programs of
Parent and/or its affiliated companies for service from January 1, 2007 and
prior to the Effective Date, using the base salary and target opportunities
applicable to you prior to the Effective Date.

FOUNDERS AND CEO GRANT

On the Effective Date, you will be granted (i) a “founders” award having an
aggregate value of $825,000, and (ii) a special grant in recognition of your
acceptance of the CEO position having an aggregate value of $1,400,000. Both of
these special, one-time non-recurring awards shall be granted under the WABCO
Omnibus Incentive Plan and shall be subject to the terms and conditions of the
WABCO Omnibus Incentive Plan (including with respect to vesting and/or the
exercisability of each such award). One half of the value of each such award
will be in the form of restricted stock units, which represent the right to
receive, subject to the terms and conditions of such award, a corresponding
number of shares of WABCO’s Common Stock, and the other half will be in
non-qualified stock options. The value of, and

 

2



--------------------------------------------------------------------------------

the number of shares subject to, each such award shall be determined in a manner
consistent with the generally applicable grant practices as applied by Parent
prior to the date hereof (that is, the value and size of each restricted stock
unit grant will be determined based on the fair market value of a share of the
WABCO common stock on the grant date (the “Grant Date Value”) and of each stock
option grant will be determined based on the Black-Scholes value of a stock
option in respect of one share of the Common Stock, as determined based on the
Grant Date Value of such Common Stock).

OTHER EQUITY COMPENSATION

In addition to these special one-time non-recurring grants, commencing in 2008,
you will be eligible to receive annual awards in respect of WABCO’s Common Stock
in such form or forms, in such amounts and subject to such terms and conditions,
as shall be determined by the committee responsible for the administration of
the WABCO Omnibus Incentive Plan.

SEVERANCE BENEFITS

In the event that your employment is terminated by us without Cause or by you
for Good Reason (as each such term is defined in Appendix A), you will be
entitled to receive the following severance benefits, which are in lieu of and
not in addition to any statutory severance benefits that may otherwise be
payable to you. If the statutory severance benefits to which you would otherwise
be entitled are greater than the amounts described herein, you will receive the
statutory severance benefits and no amounts shall be payable under this section.
Otherwise, the statutory severance benefits payable to you will be treated as an
offset against the amounts payable under this section, so that you will be
entitled under this provision solely to the excess of the amounts described
herein over the amount of such statutory severance benefits, if any. In all
events, the amounts payable as severance under this section is subject to your
executing a release of claims against WSW and its affiliated companies within 45
days of your termination of employment.

The gross severance benefits payable hereunder (prior to any offset for any
statutory severance benefits payable) will include cash severance benefits in a
single lump sum amount equal to twice the sum of (i) your then current annual
base salary and (ii) your target annual incentive opportunity. You will also
receive continued medical and life insurance coverage for a period of 24 months
following such termination of employment, subject to earlier cessation if you
receive comparable benefits from a future employer; and reimbursement for
financial planning services up to a maximum amount of $5,000, so long as such
request for reimbursement is submitted within one year of your termination of
employment.

 

3



--------------------------------------------------------------------------------

You will also participate in the WABCO Change of Control Severance Plan (the
“COC Severance Plan”). If your employment is terminated under circumstances
which entitle you to receive the severance benefits under the COC Severance
Plan, you will receive the severance benefits available thereunder in lieu of
(and not it addition to) the severance described above.

NONCOMPETITION

During your employment and during the two-year period following the termination
of your employment for any reason (the “Restricted Period”), you will not become
associated with any entity, whether as a principal, partner, employee,
consultant, shareholder (other than as a holder of not in excess of 1% of the
outstanding voting shares of any publicly-traded company) or otherwise, that is
actively engaged in the commercial vehicle supplier industry.

NONSOLICITATION

During your employment and the Restricted Period, you shall not (other than in
the good faith performance of your duties for the Company) directly or
indirectly induce any employee of the Company or any of its subsidiaries to
terminate employment with such entity, and shall not directly or indirectly,
either individually or as owner, agent, employee, consultant or otherwise,
employ or offer employment to any person who is or was employed by the Company
or any of its subsidiaries unless such person shall have ceased to be employed
by such entity for a period of at least 6 months.

CONFIDENTIAL INFORMATION

Without the prior written consent of the Company, except to the extent required
by an order of a court having competent jurisdiction or under subpoena from an
appropriate government agency or in the ordinary course of business in the good
faith performance of your duties hereunder, you will not disclose any trade
secrets, customer lists, drawings, designs, information regarding product
development, marketing plans, sales plans, manufacturing plans, management
organization information, operating policies or manuals, business plans,
financial records, packaging design or other financial, commercial, business or
technical information relating to the Company or any of its subsidiaries or
information designated as confidential or proprietary that the Company or any of
its subsidiaries may receive belonging to suppliers, customers or others who do
business with the Company or any of its subsidiaries (collectively,
“Confidential Information”) to any third person unless such Confidential
Information has been previously disclosed to the public by the Company or is
otherwise in the public domain (other than by reason of your breach of this
covenant).

 

4



--------------------------------------------------------------------------------

COMPANY PROPERTY

Promptly following your termination of employment, you shall return to the
Company all property of the Company in your possession or under your control,
including, but not limited to, all physical property (e.g., cars, credit cards,
computers, phones, or other business equipment), and all Company data and
information, whether in written, electronic or other form (including all copies
thereof)); provided that you shall be permitted to retain your rolodex and
similar address books, including those in electronic form.

GOODS AND SERVICES DIFFERENTIAL

When appropriate in terms of relative costs between residing in the United
States and your then current location, WSW will pay a goods services
differential to adjust your compensation to reflect such increased costs. Any
such adjustment would be based on average expenditures by income group and
family size as established by an independent research service selected by WSW.
Therefore, it would not reflect your personal spending preferences. The need for
any such adjustment will be reviewed from time to time and any adjustment
payable may be increased or reduced to reflect significant changes in the
relative costs used to determine such adjustment.

HOUSING ADJUSTMENT

WSW will pay on your behalf suitable living accommodations, including utilities
and maintenance, in Brussels. Your above stated compensation will be adjusted
downward to reflect a U.S. equivalent value for housing, as determined from time
to time under our generally applicable administrative practices. Accordingly,
the amount of any such reduction in your compensation may be modified, up or
down, from time to time.

EDUCATION EXPENSE

WSW will also reimburse you for the reasonable costs of primary and secondary
school education of your dependent children in Brussels. Reimbursement under
this provision shall be limited to tuition fees, books and necessary supplies,
and local transportation. English language instruction is eligible for
reimbursement. Education costs for college and universities are not eligible for
reimbursement hereunder.

 

5



--------------------------------------------------------------------------------

TRANSPORTATION

You will be provided with a suitable car in Brussels and will be reimbursed for
normal operating and maintenance costs of such vehicle including insurance,
registration and licensing.

INCOME TAX EQUALIZATION

WSW will pay your Belgian personal income tax liability on income received from
WSW during your assignment. WSW will appoint a qualified independent accounting
or tax preparation firm to prepare and file your income tax returns in Belgium
related to the period of your services under this assignment.

In recognition of this obligation, the amount of your base salary, incentive
payments (including with respect to any equity-based awards) and any goods and
services differential will be reduced by an income tax differential adjustment
(that is, a hypothetical tax), based on the estimated U.S. income tax for which
you would have been liable in respect of such payment.

EMPLOYEE BENEFITS

As an employee of WSW, you are eligible to participate in the U.S. benefit plans
and programs available to U.S. salaried employees of WABCO and its affiliated
companies, including the WABCO 401 (k) plan and WABCO’s Supplemental Savings
Plan. Under the current terms of the Supplemental Savings Plan, you will be
entitled to be credited with an employer contribution equal to 9% of your
eligible compensation (base salary and annual incentive plan bonus). In lieu of
participation in the WABCO’s U.S. medical, dental and vision benefits, you will
be covered by an approved private health insurance policy, of which you
contribute 30% of the premium cost through after-tax payroll deduction. Other
than as described in the preceding sentence, your participation in WABCO’s
benefit plans and programs will be in accordance with and subject to the terms
and conditions of the applicable plan or program.

PERQUISITES; VACATION; CAR POLICY

You shall be entitled to up to five weeks’ paid vacation annually and shall also
be entitled to receive such perquisites as are generally provided to the Chief
Executive Officer of WABCO in accordance with the then current policies and
practices of WABCO, as they may be amended from time to time. You shall also be
entitled to the use of a company car as provided to senior executives under the
Company Car Policy in effect in Belgium headquarters.

 

6



--------------------------------------------------------------------------------

ANNUAL HOME LEAVE

Once each year (except for the year of repatriation), you and your family will
be provided with one round-trip business class airfare to your home country.
This transportation allowance is granted only in respect to travel to and from
your home country and Belgium and cannot be accumulated from year to year. All
vacation time is included in your annual leave, which is of five weeks’
duration. In addition, you will be reimbursed for home leave in the case of
serious illness, injury or death of an immediate family member.

MEDICAL EMERGENCY

In the event of illness or accident involving any of you, your spouse or your
children for which adequate medical care is not available in Brussels, you will
be reimbursed for the cost of air transportation to the nearest city where
adequate medical facilities are available.

REPATRIATION

If your employment is terminated by WSW other than for Cause or by you for Good
Reason WSW will reimburse you for the reasonable cost of relocation to your home
country in accordance with its otherwise applicable relocation policy for
executives being repatriated to their home countries following an international
assignment.

ENTIRE AGREEMENT

This Agreement constitutes the entire agreement between the parties hereto with
respect to the matters referred to herein. There are no other agreements
relating to the terms of your employment by WSW, oral or otherwise. There are no
promises, representations, inducements or statements between the parties other
than those that are expressly contained herein.

GOVERNING LAW

As an employee of WABCO Expats Inc., you will be subject to the personnel
procedures and policies of WABCO Expats Inc. This assignment letter shall be
governed by and interpreted and enforced in accordance with the laws of the
State of New Jersey, without regard to its conflict of laws provisions and
subject to the jurisdiction of the U.S. federal courts in the State of New
Jersey.

 

7



--------------------------------------------------------------------------------

SEVERABILITY; REFORMATION.

In the event that one or more of the provisions of this Agreement shall become
invalid, illegal or unenforceable in any respect, under Belgian law or
otherwise, the validity, legality and enforceability of the remaining provisions
contained herein shall not be affected thereby. In the event any of Paragraphs 8
or 9 are not enforceable in accordance with their terms, Employee and Employer
agree that such Paragraph shall be reformed to make such Paragraph enforceable
in a manner which provides the Employer the maximum rights permitted at law.

 

    WABCO EXPATS INC.          

LOGO [g11286ex1012sig1.jpg]

  AGREED AND ACCEPTED:      

LOGO [g11286ex1012sig2.jpg]

      JACQUES ESCULIER     Dated: July 27, 2007  

 

8



--------------------------------------------------------------------------------

ATTACHMENT A

DEFINITIONS

Cause - means (i) your willful and continued failure substantially to perform
your duties (other than any such failure resulting from incapacity due to
reasonably documented physical or mental illness), after a demand for
substantial performance is delivered to you, which specifically identifies the
manner in which it is believed that you have not substantially performed your
duties, (ii) conviction of, or plea of nolo contendere to, a felony, or
(iii) the willful engaging by you in gross misconduct that is materially and
demonstrably injurious to WSW and/or its affiliated companies (the “Company
Group”) or materially impairs your trustworthiness or effectiveness in the
performance of your duties. For purposes hereof, no act, or failure to act, on
your part shall be considered “willful” unless done, or omitted to be done, by
you not in good faith and without reasonable belief that your action or omission
was in the best interest of WSW and its affiliated companies. Any act, or
failure to act, based upon authority given pursuant to a resolution duly adopted
by the Board of Directors of WABCO or based upon the advice of counsel for WSW
or any of its affiliated companies shall be conclusively presumed to be done, or
omitted to be done, by you in good faith and in the best interest of the Company
Group.

Good Reason - means any of the following:

(i) a material diminution in your authority, duties, responsibilities status or
position(s) as an executive of the Company Group;

(ii) a relocation of your principal offices by at least 30 miles from your
initial location under this assignment (other than in connection with
repatriation);

(iii) a reduction by the Company Group in your base salary;

(iv) the taking of any action by the Company Group (including the elimination of
a plan without providing substitutes therefor or the reduction of your awards
thereunder) that would substantially diminish the aggregate projected value of
your awards under the Company Group’s applicable incentive plans in which you
were participating at the time of the taking of such action;

(v) the taking of any action by the Company Group that would substantially
diminish the aggregate value of the benefits provided you under the Company
Group’s applicable medical, health, accident, disability, life insurance, thrift
and retirement plans in which you were participating at the time of the taking
of such action; or

(vi) any purported termination by the Company Group of your employment that is
not effected for Cause, provided that this shall not include any termination of
employment pursuant to the Company Group’s applicable mandatory retirement
policy for executive officers.

 

9



--------------------------------------------------------------------------------

Notwithstanding the foregoing, a termination for Good Reason shall not have
occurred (a) with regard to the occurrence of the events described in
subsections (iii), (iv) and (v) above prior to a Change of Control, if such
reductions or actions are proportionate to the reductions or actions applicable
to similarly situated executive officers of the Company Group pursuant to a cost
savings plan or (b) unless you give the Company written notice that such event
constitutes Good Reason within 90 days of first having knowledge of such event
and the Company fails to cure the event within 30 days after receipt of such
written notice.

 

10